       Case 2:17-cv-01038-GAM Document 130 Filed 02/18/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TYHEE IDCKMAN, SHANAY BOLDEN, and :                   Civil Action No. 2:17-cv-01038-GAM
O'DONALD HENRY, individually and on
behalf of all persons similarly situated,
                                                      Class and Collective Action
               Plaintiffs,

       v.

TL TRANSPORTATION, LLC, SCOTT
FOREMAN, HERSCHEL LOWE,
AMAZON.COM, LLC, and AMAZON
LOGISTICS, INC.,

               Defendants.

                              ORDER GRANTING
            FINAL APPROVAL OF THE SETTLEMENT AGREEMENT
                         11
       AND NOW, this /tf~ day of r,.r/J,.,J,1-'f / , 2020, upon consideration of Plaintiffs'
                                             I
Unopposed Motion for Final Approval of the Settlement, the Court grants the Motion and

ORDERS as follows:

       1.      The Parties' Settlement Agreement is finally approved as fair, reasonable and

adequate pursuant to Fed. R. Civ. P. 23(e), and a fair and reasonable resolution of a bona fide

dispute under the Fair Labor Standards Act;

       2.      For settlement purposes, the Court finally certifies the following Settlement Class

as a collective pursuant to 29 U.S.C. § 216(b):

       All current and former Delivery Associates who were employed by TL
       Transportation, LLC to deliver packages to Amazon customers in the United States
       between March 8, 2014 and April 15, 2017.

       3.      For settlement purposes, the Court finally certifies the following Settlement Class

pursuant to Fed. R. Civ. P. 23(a) and (b)(3):
       Case 2:17-cv-01038-GAM Document 130 Filed 02/18/20 Page 2 of 3




       All current and former Delivery Associates who were employed by TL Transportation,
       LLC to deliver packages to Amazon customers in Pennsylvania, Maryland and New Jersey
       between March 8, 2014 and April 15, 2017.

       4.      For settlement purposes, the Court finds that the requisites for establishing class

certification pursuant to Fed. R. Civ. P. 23(a) and (b)(3) with respect to the Settlement Class

Members have been and are met, with respect to numerosity, commonality, typicality, and

adequacy, and finds that questions of law or fact common to class members predominate over any

questions affecting only individual members, and a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy. The Court further finds that the

proposed Settlement Class is similarly situated such that certification of a collective is appropriate

under 29 U.S.C. § 216(b).

        5.     Plaintiffs Tyhee Hickman, Shanay Bolden, and O'Donald Henry are finally

approved as Representatives of the Settlement Class, and the proposed service awards in the

amount of $15,000 to Plaintiff Tyhee Hickman, $15,000 to Plaintiff Shanay Bolden, and $2,500

to Plaintiff O'Donald Henry for their service to the Class and in exchange for their additional

released claims in favor of Defendants are approved;

       6.      The Angeion Group is finally approved as Settlement Administrator and the costs

of settlement administration are approved not to exceed $25,000;

        7.     Berger Montague PC and Willig, Williams, & Davidson are finally approved as

Class Counsel for the Settlement Class;

        8.     Plaintiffs' Unopposed Motion for Approval of Attorneys' Fees and Costs (Dkt. No.

128) is granted, and payment of attorneys' fees in the amount of $600,000.00 and costs in the

amount not to exceed $40,000.00 are finally approved;

        9.     Philadelphia Legal Assistance is finally approved as the cy pres recipient;


                                                  2
      Case 2:17-cv-01038-GAM Document 130 Filed 02/18/20 Page 3 of 3




       10.     Kenneth D. Flick, who filed a valid and timely request for exclusion, is hereby

excluded from the Settlement and is not bound by this Final Approval Order;

       11.     The Court hereby enters final judgment in this case and dismisses it with prejudice

in accordance with the terms of the Settlement Agreement. There being no reason to delay entry

of this Final Judgment, the Clerk of the Court is ordered to enter this Final Judgment forthwith

pursuant to Rule 54(b) of the Federal Rules of Civil Procedure.

       12.     Without affecting the finality of this Final Judgment in any way, the Court reserves

exclusive and continuing jurisdiction over this action, the named Plaintiffs, the certified classes,

and Defendants for purposes of supervising the implementation and enforcement of the Settlement

Agreement, this Order, and all settlement administration matters.

                                                     BY THE COURT,



                                                           N~~.h(~~
                                                     Honorable Gerald A. McHugh
                                                     United States District Judge




                                                 3
